DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 6 paragraph 4, filed 01/26/2022, with respect to the specification have been fully considered and are persuasive.  The objection of 10/27/2022 has been withdrawn. 
Applicant’s arguments, see page 8 first full paragraph, filed 01/26/2022, with respect to the rejection(s) of independent claim(s) 8 and 32 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rolland (US20160136889).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10, 15-17, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boot (US20090309267 – previously of record) in view of Rolland (US20160136889) and Pomerantz (US4961154 – previously of record).

In reference to claims 8, and 9:
Boot discloses a method for projection-based stereolithography (abstract; para 0028), comprising:
fabricating an article from liquid resin by layer-based stereolithography (para 0028), including in each layer:
photopolymerizing a first portion of the layer while masking a second portion by projecting the projection mask through a window screen having distinct resin curing regions and masked regions which are adjacent to the each other (Fig. 2 generally numeral 70) and refilling regions (Fig. 2 numeral 71)(Boot explicitly discloses that the radiation blocking can be performed further upstream than the radiation mask 72, para 0038);
sliding the window screen to a different portion of the layer (paras 0040-0041); and
photopolymerizing the second portion of the layer (paras 0040-0041)
repeating the photopolymerizing and sliding steps until fabrication of the layer is completed (para 0041).
Boot further discloses wherein the projection means projects a predetermined pattern corresponding to a desired shape (paras 0028 and 0038). Boot does not explicitly disclose simultaneously photopolymerizing a first portion of the layer and resin refilling a second portion of the layer. However, Rolland teaches a method for forming a three-dimensional object from a liquid resin (abstract; Fig. 1). Rolland further teaches simultaneously photopolymerizing a first portion of the layer and resin refilling a second portion of the layer (para 0011; as the carrier is advanced simultaneously with the irradiating steps the refilling will occur with the irradiation). Rolland also teaches setting source pixels as illumination pixels or black pixels (LCD in paras 0145, 0212, 0331; Additionally, as Boot discloses blocking the radiation upstream to replace the mask portions 72, the use of an LCD projection would require the black pixels to correspond to the refilling regions). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boot by applying the known technique of simultaneous refilling and polymerizing from Rolland because the modification yields predictable results, e.g. the process becomes continuous rather than incremental layering. See MPEP 2143(I)(D) and MPEP 2144.04(V)(E).
Modified Boot does not teach the projection mask is generating by setting a plurality of source pixels of an illumination source to light emitting or black wherein the black pixels are correlated to the light transmissive refilling region and light emitting pixels are correlated to at least a portion of the light transmissive resin curing region (claim 1) or further comprising determining one or more projection masks for each layer based in part on a pattern in which the distinct resin curing and refilling regions of the sliding window are arranged (claim 9). However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.) . As applied to the instant application, Pomerantz teaches a method of stereolithography (Figs. 15A-C). Pomerantz further discloses the use of separate masks based on locations intended to be solidified during a solidification step (col 18 ln 34-35; Figs. 16A-16D). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute a single mask for the projection layer, as taught by Pomerantz, for the multiple mask method of Boot because the all the claimed elements are known in the art and the combination yields predictable results, e.g. only one mask is used with different patterns projected through the single mask.

In reference to claim 10:
In addition to the discussion of claim 8, above, Boot further discloses wherein the distinct resin curing and refilling regions of the window screen are arranged in a pattern selected from: parallel (paras 0035, 0036)(straight channels).

In reference to claim 15:
In addition to the discussion of claim 8, above, Boot further discloses further comprising separating the window screen from the portion of the layer at least in part by exerting a separation force in a direction perpendicular to a plane of sliding motion of the window screen (para 0029).

In reference to claim 16:
In addition to the discussion of claim 8, above, Boot further discloses wherein the repeating step is performed only once for each layer (para 0040-0041).

In reference to claim 17:
In addition to the discussion of claim 16, above, modified Boot does not explicitly disclose wherein the operative areas of the distinct resin curing and refilling regions of the window screen are equal in area. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(See also MPEP 2144.05, II).

In reference to claim 32:
Boot discloses a method for projection-based stereolithography (abstract; para 0028), comprising: 
fabricating an article from liquid resin by layer-based stereolithography (para 0028), including in each layer: 
photopolymerizing a first portion of the layer by projecting a pattern through a window screen having distinct resin curing (para 0028; Fig. 2 generally numeral 70) and refilling regions (Fig. 2 numeral 71); 
wherein the portions are surrounded by surrounding walls (Fig. 1, see the vertical walls which contain the resin);
sliding the window screen so that the second portion of the layer is exposed for photopolymerizing  (paras 0040-0041); 
photopolymerizing the second portion of the layer (para 0040) and; and 
repeating the photopolymerizing and shifting steps until fabrication of the layer is completed (para 0041).
Boot does not explicitly disclose simultaneously photopolymerizing a first portion of the layer and resin refilling a second portion of the layer or wherein the first portion of the layer is aligned for resin filling and resin filling the first portion of the layer while photopolymerizing the second portion. However, Rolland teaches a method for forming a three-dimensional object from a liquid resin (abstract; Fig. 1). Rolland further teaches simultaneously photopolymerizing a first portion of the layer and resin refilling a second portion of the layer (para 0011; as the carrier is advanced simultaneously with the irradiating steps the refilling will occur with the irradiation). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boot by applying the known technique of simultaneous refilling and polymerizing from Rolland because the modification yields predictable results, e.g. the process becomes continuous rather than incremental layering. See MPEP 2143(I)(D) and MPEP 2144.04(V)(E).
Boot further discloses wherein the projection means projects a predetermined pattern corresponding to a desired shape (para 0028) but is silent as to how the pattern is formed, specifically projecting through a mask as claimed. However, Pomerantz teaches a method of stereolithography (Figs. 15A-C). Pomerantz further discloses the use of separate masks based on locations intended to be solidified during a solidification step (col 18 ln 34-35; Figs. 16A-16D). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a single mask for the projection layer, as taught by Pomerantz, in the method of modified Boot because the use of a single projection mask is recognized as suitable for its intended use. See MPEP 2144.07,
Boot further discloses that the “recesses may for example be straight or curved channels” (para 0035)(The use of “for example” indicates to the Examiner that other designs are foreseeable). Boot does not disclose wherein the light transmissive resin curing portions are interspersed with the filling portions arranged in a grid separated by sidewalls. However, it would have been an obvious matter of design choice to that skilled artisan to utilize a grid of straight or parallel channels because such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 (IV).

In reference to claim 33:
In addition to the discussion of claim 32, above, Boot further discloses wherein the first portion of the layer is adjacent to the second portion of the layer (Figs. 1-2).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boot, Joyce, Pomerantz as applied to claim 8, above, and further in view of Smalley (US5130064 – previously of record).
In addition to the discussion of claim 8, above, modified Boot does not teach further comprising setting a layer thickness based on the relation h=ηCd, wherein h is the layer thickness, η is an overlap ratio between layers, and Cd is a light penetration depth. However, this would have been obvious in view of Smalley. Smalley teaches a method of making an object by stereolithography (title; abstract). Smalley further teaches that improved adhesion can be obtained by having the cure depth be greater than the height of a layer being deposited (col 7 ln 46-58)(layer thickness of Smalley meets the claim because the cure depth is Cd of the instant application and the overlap ratio claimed would equate to the amount of overlap required to produced improved adhesion in Smalley). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Boot with the layer thickness of Boot in order to obtain a method which produces objects with improved adhesion between layers.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742